NO.    93-605

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1994


ALVA DARRELL BOGLE,
           Petitioner and Appellant,
     v.
OWNERRENT RENT TO OWN,
                                                  APR 2 5 1994
           Employer,
     and
STATE COMPENSATION MUTUAL
INSURANCE FUND,
           Respondent and Respondent.



APPEAL FROM:    The Workers' Compensation Court,
                The Honorable Mike McCarter, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
               John C. Doubek, Small, Hatch, Doubek      &   Pyfer,
               Helena, Montana
           For Respondent:
                Daniel J. Whyte, State Compensation Mutual
                Insurance Fund, Helena, Montana


                               Submitted on Briefs:     March 31, 1994
                                             Decided:   April 25, 1994
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Alva Darrell Bogle, claimant, appeals from a decision of the
Workers' Compensation Court of the State of Montana.           The court
denied claimant's request for an award of benefits by the State
Compensation Insurance Fund because it determined that the claimant
failed to notify his employer, Ownerrent Rent to Own, of an alleged
work-related accident as required by   §   39-71-603, MCA.     We affirm.
     The claimant presents the following issue for review: Whether
the Workers' Compensation Court erred in determining that claimant
failed to notify his employer of an alleged work-related accident
as required by 5 39-71-603, MCA.
     Claimant and T. C. Collins were both hired by Ownerrent as
drivers/deliverers during December 1992.            On January 6, 1993,
claimant and Collins were in the process of repossessing one of
Ownerrent's washing machines.    As they loaded the machine into the
delivery van, claimant alleges that he fell and that the machine
landed on top of him.   Collins stated     o that   claimant "slipped and
the washer, the dolly came back down on top of him."         The next day
claimant called his manager at Ownerrent, David Robinson, and
informed Robinson that claimant would be taking sick leave because
"[he] was hurting where [he] could not get off the couch         ....   I@



Both parties agree that claimant did not notify Robinson of a work-
related accident at that time.
     After two days' sick leave claimant resumed his work at
Ownerrent. On January 15, 1993, he was terminated from employment
for reasons not relevant to this appeal.
     According to medical records, claimant visited Dr. Allen
Weinert regarding back pain on January 27, 1993. On February 8 and
12, 1993, claimant visited Dr. Brooke Hunter.     On February 8 Dr.
Hunter ordered an MRI examination. On February 12, Dr. Hunter gave
the claimant the results of the MRI which showed claimant had a
herniated disc on the right side of his spine.   Claimant testified
that he subsequently had reconstructive disc surgery in March 1993.
     On February 25, 1993, claimant filed a claim for benefits
alleging that his back injury was a result of the work-related
accident mentioned above.   The State Compensation Insurance Fund
(State Fund) denied the claim because claimant failed to comply
with the notification requirements set forth in   §   39-71-603, MCA.
The Workers' Compensation Court determined that the claim for
benefits was barred because of claimant's failure to notify his
employer of a work-related accident within thirty days of the
January 6, 1993 accident.    From the transcripts of proceedings
before the Workers' Compensation Court, the record discloses the
following:
     JUDGE MCCARTER:     Mr. Bogle, I do have a couple of
     questions. As I understand your testimony, and I want to
     make sure that I am understanding you correctly, when you
     called Mr. Robinson the day after the injury, you didn't
     tell him about the accident. You just told him that you
     were hurting and couldn't come in to work?
     THE WITNESS:    Right.
     JUDGE MCCARTER: If I understand you further, the first
     time you specifically told him about the accident was
     after you had the MRI?
     THE WITNESS:    Right.
     JUDGE MCCARTER:  So your conversations with him prior to
     that had been about your hurting?
     THE WITNESS:    Right.
     At trial, claimant further testified that he believed Collins
to be a    supervisor for Ownerrent, and that Collins' actual
knowledge of the accident satisfied the notice requirements of
5 39-71-603, MCA.    The court, however, determined that claimant's
testimony that he believed Collins to be his supervisor was not
credible or reasonable.       After analyzing the inapplicability of
ostensible authority in this case, the court entered judgment for
the State Fund.     Claimant appeals.


     Did the Workers' Compensation Court err in determining that
claimant failed to notify his employer of an alleged work-related
accident as required by 5 39-71-603, MCA?
     In reviewing the Workers' Compensation Court's findings of
fact, we will not substitute our judgment for the trier of fact
unless the   findings are clearly erroneous, and        the court's
conclusions of law are reviewed to determine if the conclusions are
correct.   Steer, Inc. v. Department of Revenue (1990), 245 Mont.
470, 803 P.2d 601.
     Claimant argues that the object and purpose of 5 39-71-603,
MCA, have been met.     In support of his argument, he asserts that
substantial, credible evidence supports his belief that Collins was
his supervisor; that because of the nature of his injury he was
prohibited from notifying his employer of the work-related injury
within thirty days of the accident; and that the court erred in
finding that Robinson was not aware of claimant's work-related
accident within thirty days of the accident.     We disagree.
     To obtain workers1 compensation benefits from the State Fund,
an employee who is injured on the job or involved in a work-related
accident must, within thirty days, notify the employer of the time
and place where the accident occurred and the nature of the injury.
Section 39-71-603, MCA.      Actual knowledge of the accident and
injury by the employer, manager or superintendent of the employer
is also notice under $3 39-71-603, MCA.
     Claimant argues that the decision of the Workers1 Compensation

Court should be reversed based upon our decision in Killebrew v.
Larson Cattle Company (1992), 254 Mont. 513, 839 P.2d 1260.      We
disagree.
     In Killebrew the claimant suffered an industrial accident on
December 17, 1989, and within two days personally told his employer
that he had hurt his shoulder in the accident.    On March 17, 1990,
claimant suffered another industrial accident and on the next day
claimant told his employer of the accident and showed him physical
injuries to his body.
                                  5
     Clearly in Killebrew the employer had actual knowledge of the
accident and injuries, thereby satisfying the requirement of notice
under 5 39-71-603, MCA.
     The facts in Killebrew are not comparable to those in this
case.   No knowledge of the claimed industrial accident was made
available by claimant to the employer, the employer's managing
agent or superintendent within thirty days of the claimed injury as
required by the statute.
     In this case claimant failed to timely notify the employer or
its manager, David Robinson, of the accident which is alleged to
have caused the back injury. See Lee v. Lee (1988), 234 Mont. 197,


     Further, claimant's contention that he believed       Collins
occupied a supervisory position at Ownerrent is equally insuffi-
cient to give his employer actual notice in this case.    Claimant
and Collins were hired the same day and held identical positions at
Ownerrent.   When asked about whether he held himself out as the
claimant's supervisor, Collins stated:
     [Wlhat I said was that when I had my interview there the
     manager that gave me my interview had said that he was
     looking for somebody to be--that he could appoint to
     warehouse manager.    ...

     It's possible that I could have said it in a way that he
     thought I was the warehouse manager, yes, but when we
     were talking about it I said in my interview that David
     [Robinson] said he was looking for somebody -- He had
     told me he was looking for somebody to appoint to
    warehouse manager, somebody he didn't have to watch all
    the time.
Claimant   contended that his belief    in   Collins'   supervisory
authority was reasonable because Collins "always jump[edl in the
driver's seat and [did] the paper work and what have you."
     In rejecting the claimant's argument that Collins was an
ostensible supervisory agent, the court found:
     Whether ostensible authority existed must be determined
     from all facts and circumstances surrounding the matter.
    "The test is found in a determination of the exact extent
    to which the principal held the agent out or permitted
    him to hold himself out as authorized, and what a prudent
    person, acting in good faith, under the circumstances
    would reasonably believe the authority to be.["]
     Butler Mfg. Co. v. J & L Imp. Co., 167 Mont. 519, 527,
     540 P.2d 962 (1975). The belief that another is an agent
     must be reasonable. Kraus v. Treasure Belt Mining Co.,
     146 Mont. 432, 435-6, 408 P.2d 151 (1965). The circum-
     stances in this case are inconsistent with the creation
     of an ostensible agency. Robinson, not Collins, assigned
     deliveries, determined work schedules, and signed off on
     time sheets. Collins performed no supervisory functions.
     Collins' ''jumping1'into the driver's seat when he made
     deliveries does not amount to supervision or provide a
     basis for petitioner to reasonably believe that Collins
     was his supervisor.
After reviewing the record, we conclude the court's decision that,
under the facts in the record, the employer did not have notice
within thirty days of the alleged work-related injury is not
clearly erroneous.    We affirm the decision of the Workers'
We concur: